—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Columbia County) to review a determination of the Commissioner of Correctional Services which withheld petitioner’s good time allowance.
Petitioner challenges a decision of the Time Allowance Committee, which was affirmed on administrative appeal, withholding 11 months of good time as a result of petitioner’s failure to participate in an alcohol and substance abuse program, claiming that it was not supported by substantial evidence. Inasmuch as the record establishes that petitioner has been *736released from prison given his maximum expiration date of October 8, 2001, his challenge to the loss of good time is moot (see, Matter of Walker v Senkowski, 260 AD2d 830, 831). We reject petitioner’s contention that this matter presents an exception to the mootness doctrine.
Crew III, J. P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.